MILLS, Judge.
The Burlesons, plaintiffs below, appeal a judgment entered on a jury verdict assessing the degrees of comparative negligence between Burleson and Feallock. We affirm.
There was no error in the denial of the Burlesons’ motion for directed verdict. Feallock’s testimony created an issue which was appropriate for jury resolution.
The denial of the Burlesons’ request for standard instruction 4.11 was not reversible error. The evidence does not support a finding of a violation of Sections 316.183(4) and 316.185, Florida Statutes (1981).
The jury properly disposed of the factual disputes and the trial court correctly instructed the jury on the applicable law in this automobile accident case.
AFFIRMED.
BOOTH and THOMPSON, JJ., concur.